 Case 17-12708        Doc 278     Filed 04/15/20 Entered 04/15/20 08:35:49             Desc Main
                                   Document     Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
                             EASTERN DIVISION
____________________________________
                                     )
In re                                )
                                     )
PAUL FRANCIS,                       )   CHAPTER 7
                                     )  CASE NO. 17-12708-FJB
                  Debtor.            )
____________________________________)


                                 CERTIFICATE OF SERVICE

        I, Anthony R. Leone, hereby certify that on the 15th day of April, 2020, I served a copy of

the Notice of Hearing Re: (i) Application for Compensation and Reimbursement of Expenses

for John O. Desmond, Trustee Chapter 7 Trustee; (ii) First Interim Application of Murtha

Cullina LLP For Allowance of Fees and Expenses Incurred As Counsel to the Chapter 7

Trustee; (iii) Chapter 7 Trustee’s Motion for an Order Allowing and Authorizing Payment of

Certain Interim Fee Applications; and (iv) Chapter 7 Trustee’s Motion to Allocate Costs and

Expenses From Proceeds of Sale of Real Property Pursuant to Section 363(j) via ECF

transmission on parties registered to receive electronic notice and via first-class mail, postage

prepaid upon the parties listed on the attached Service List.




                                              /s/ Anthony R. Leone
                                              Anthony R. Leone, Esq. BBO #681760
                                              Murtha Cullina LLP
                                              99 High Street
                                              Boston, MA 02110
                                              617-457-4000 Telephone
                                              617-482-3868 Facsimile
                                              aleone@murthalaw.com




10685435v2
             Case 17-12708         Doc 278   Filed 04/15/20 Entered 04/15/20 08:35:49              Desc Main
                                              Document     Page 2 of 2




                                                                                      Carmenelisa Perez-Kudzma, Esq.
                                                                                      (Counsel to Paul Francis and Ruth
Ruth Francis                             Paul Francis                                 Francis)
410 Highland St                          410 Highland Street                          Perez-Kudsma Law Office
Milton, MA 02186                         Milton, MA 02186                             35 Main Street, Suite 1
                                                                                      Wayland, Massachusetts 01778


Citibank                                 CitiMortgage Inc                             Ditech Financial LLC
P.O. Box 790034                          15851 Clayton Rd                             332 Minnesota St Ste 610
St. Louis, MO 63179-0034                 Ballwin, MO 63011                            Saint Paul, MN 55101


                                         City of Boston Treasury Department
                                                                                      Massachusetts Department of Revenue
CitiMortgage, Inc.                       Bankruptcy Coordinator
                                                                                      Bankruptcy Unit
P.O. Box 6030                            Boston City Hall Room M-5
                                                                                      P. O. Box 9564
Sioux Falls, SD 57117-6030               One City Hall Square
                                                                                      Boston, MA 02114-9564
                                         Boston, MA 02201


Internal Revenue Service                 U.S. Bank National Association, as trustee   Wells Fargo Bank, N.A.
                                         c/o Ocwen Loan Servicing, LLC
Centralized Insolvency Operation                                                      Small Business Lending Division
                                         Attn: Bankruptcy Department
P. O. Box 7346                           P.O. Box 24605                               P.O. Box 29482
Philadelphia, PA 19101-7346              West Palm Beach, FL 33416-4605               Phoenix, AZ 85038-8650


Verizon by American InfoSource LP as     The Bank Of New York Mellon Trustee
                                                                                      CitiMortgage, Inc.
agent                                    c/o Bayview Loan Servicing, LLC
                                                                                      P.O. Box 790005
4515 N Santa Fe Ave                      4425 Ponce De Leon Blvd. 5th Floor
                                                                                      Saint Louis, MO 63179-0005
Oklahoma City, OK 73118                  Coral Gables, Florida 33146
